                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


ARDELL WALKER, JR., M53100,                      )
                                                 )
                Plaintiff,                       )
                                                 )
vs.                                              )      CIVIL NO. 19-998-SMY
                                                 )
PINCKNEYVILLE CORRECTIONAL                       )
CENTER,                                          )
                                                 )
                Defendant.                       )
                                                 )


                                  ORDER DISMISSING CASE

YANDLE, District Judge:

        On September 12, 2019, Plaintiff was ordered to either pay the full filing fee of $400.00

for this action or file a motion to proceed without prepayment within 30 days (Doc. 2). Plaintiff

did not respond. The Court then entered an Order directing Plaintiff to either pay his filing fee or

submit a properly completed Motion to Proceed In Forma Pauperis (“IFP”) no later than October

31, 2019 (Doc. 4). Plaintiff was warned in both Orders that the failure to either pay the filing fee

or submit a Motion to Proceed IFP motion would result in dismissal of this case. The date to pay

the full filing fee has passed and Plaintiff has made no payment, nor has he submitted a Motion to

Proceed IFP.

        Accordingly, this case is DISMISSED without prejudice for Plaintiff’s failure to comply

with an Order of this Court. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal shall NOT

count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g). Plaintiff’s obligation

to pay the filing fee for this action was incurred at the time the action was filed, thus the filing fee
of $400 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464,

467 (7th Cir. 1998).

         The agency having custody of the plaintiff is directed to remit the $400.00 filing fee from

his prison trust fund account if such funds are available. If he does not have $400.00 in his account,

the agency must send an initial payment of 20% of the current balance or the average balance

during the past six months, whichever amount is higher. Thereafter, the agency shall begin

forwarding monthly payments of 20% of the preceding month’s income credited to Plaintiff’s trust

fund account (including all deposits to the inmate account from any source) until the statutory fee

of $400.00 is paid in its entirety. The agency having custody of Plaintiff shall forward payments

from Plaintiff’s account to the Clerk of Court each time the Plaintiff’s account exceeds $10.00

until the $400.00 filing fee is paid. Payments shall be mailed to: Clerk of the Court, United States

District Court for the Southern District of Illinois. The Clerk is DIRECTED to mail a copy of

this Order to the Trust Fund Officer at the Pinckneyville Correctional Center upon entry of this

Order.

         The Clerk’s Office is DIRECTED to close this case.

                IT IS SO ORDERED.

                DATED: November 7, 2019

                                                      s/ STACI M. YANDLE
                                                      United States District Judge




                                                  2
